Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on December 18, 2020, the applicant has submitted an amendment filed on March 10, 2021; amending claims 3 and 7; and cancelling claims 1-2, 4, and 8-10.
Reasons for Allowance
Claims 3, 5-6, and 7 are allowed. The claims will be renumbered as 1-4.
4. 	The following is an examiner’s statement of reasons for allowance: the closest prior art of Potuluri, et al. do not disclose or fairly suggest wherein the lens component comprises a first fixed focus lens, the camera component comprises a second fixed focus lens; and the distance between the first fixed focus lens and the second fixed focus lens is represented as a, the fixed focal length of the first fixed focus lens is represented as d. then the installation angle of the second fixed focus lens is α = arctan (a / d), and the fixed focal length of the second fixed focus lens is f =                         
                            
                                
                                    
                                        a
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                        
                    . It is for this reason and in combination with all of the other elements of the claims that claims 3, 5-6, and 7are allowable over the closest prior art of Potuluri, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665